Case 6:20-cv-00176-JCB Document 37-3 Filed 07/02/20 Page 1 of 1 PageID #: 1940



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION



  R.J. REYNOLDS TOBACCO COMPANY,
  et al.,

                   Plaintiffs,
                                                           Civil Action No. 6:20-cv-00176
                                 v.

  UNITED STATES FOOD AND DRUG
  ADMINISTRATION, et al.,

                   Defendants.




                                      [PROPOSED] ORDER
          Upon consideration of Defendants’ combined cross-motion for summary judgment and

opposition to Plaintiffs’ motion for summary judgment and a preliminary injunction, and the entire

record herein, it is hereby

          ORDERED that Defendants’ cross-motion for summary judgment is GRANTED; it is

further

          ORDERED that Plaintiffs’ motion for summary judgment is DENIED; it is further

          ORDERED that Plaintiffs’ motion for a preliminary injunction is DENIED; and it is further

          ORDERED that judgment is hereby entered in favor of Defendants on all claims. This is a

final and appealable order.

          SO ORDERED.
